Citation Nr: 0623224	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-34 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO granted entitlement 
to nonservice-connected pension benefits, but denied 
entitlement to special monthly pension.

In the August 2002 rating decision, the RO also proposed to 
make a finding of incompetency.  Neither the veteran nor his 
representative subsequently submitted any statements on that 
issue.  Thereafter, in a statement of the case (SOC) dated in 
September 2003, the RO noted that a finding of incompetency 
had been proposed, but that the evidence did not support a 
finding of incompetency.  The veteran has not expressed 
specific disagreement with that decision.

The Board notes that, in a VA Form 9 dated in November 2003, 
the veteran's representative checked the box indicating that 
the veteran wished to appeal all issues listed on the SOC and 
any supplemental statements of the case that had been issued.  
However, in that same document, the representative set forth 
argument only on the issue of special monthly pension, and 
did not comment on the matter of competency.  No subsequent 
statements have been submitted by the veteran or his 
representative suggesting that they would like to pursue an 
appeal as to that issue.  

In September 2005, the veteran's representative submitted an 
additional statement in support of the claim for special 
monthly pension.  This statement is negative for any 
reference as to the issue of competency.  In a subsequent 
March 2006 letter to the veteran and his representative, the 
Board requested that it be advised if the veteran did, in 
fact, wish to appeal that issue.  No subsequent response was 
received to that letter.  In light of this record, the Board 
finds that the issue of competency has been resolved and is 
not currently on appeal.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
aid and attendance and mental health examinations, which were 
scheduled to determine whether he is in need of the aid and 
attendance of another person.

3.  There is insufficient evidence upon which to render an 
informed decision as to the issues of entitlement to special 
monthly pension.


CONCLUSION OF LAW

The claim of entitlement to special monthly pension is denied 
based on the veteran's failure to report for scheduled VA 
examinations.  38 C.F.R. § 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Dingess, supra; Pelegrini, 
supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes the evidence development letter dated in December 2004 
in which the RO advised the veteran of the evidence needed to 
substantiate his claim for special monthly pension.  In this 
letter, the RO also advised the veteran of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The RO further advised the veteran to identify any other 
information or evidence that he believed to be relevant to 
his claim.

Although this letter was not issued prior to the initial 
adjudication of his claim, the Board notes that the issue was 
subsequently readjudicated by the RO in Supplemental 
Statement of the Case (SSOC) in June 2005.  Thus, the Board 
finds any error with respect to the timeliness of that notice 
to be harmless error.

Furthermore, despite the inadequate notice provided to the 
veteran on the effective date element of these claim, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the claim must be denied due to the veteran's 
failure to report for an examination, any questions as to the 
appropriate effective date to be assigned are rendered moot.  

Furthermore, the Board finds that all obtainable evidence 
identified by the veteran relative to these issues has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  In this case, the veteran did 
not respond to the VCAA letter by identifying any relevant 
records that could be obtained in support of his claim.  

The RO did arrange for him to undergo two medical 
examinations in April 2005, including an Aid and Attendance 
examination and a mental disorders examination.  However, 
although the veteran was notified of the date and time of 
these examinations in letters issued earlier that month, the 
veteran failed to report for those examinations.  The veteran 
did not subsequently provide any explanation for his failure 
to report.

VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this 
case, the RO has provided the veteran with the opportunity to 
report for examinations to determine the need for aid and 
attendance.  Nevertheless, the veteran failed to report for 
the scheduled VA examinations.

Accordingly, the Board finds that VA has satisfied its duty 
to assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim, and arranging for 
the veteran to undergo appropriate VA examinations.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  

II.  Analysis

At the outset of this discussion, the Board notes that 
documents received by the RO from the VA Medical Center in 
San Antonio, Texas, contain references to a telephone 
conversation between the veteran's wife and VA personnel 
suggesting that the veteran may wish to withdraw all of his 
claims pending before VA.  However, a valid withdrawal of an 
appeal pending before the Board must be provided in writing 
by the appellant or the appellant's authorized 
representative.  38 C.F.R. § 2.204 (2005).

In March 2006, the Board issued a letter to the veteran and 
his representative requesting clarification as to whether the 
veteran wished to withdraw his appeal.  No response was 
subsequently received within 60 days of issuance of that 
letter.  Thus, as there remains no written document from the 
veteran or his representative in the claims folder indicating 
that he wished to withdraw this appeal, the Board will 
proceed with adjudication.

In the August 2002 rating decision, the RO granted 
entitlement to nonservice-connected pension, but denied 
entitlement to special monthly pension.  The veteran 
subsequently perfected a timely appeal regarding the issue of 
special monthly pension.

In April 2005, the RO determined that VA examinations were 
necessary to determine whether the veteran was in need of the 
aid and attendance of another person, consistent with 38 
U.S.C.A. § 5103A(d).  However, as discussed in detail above, 
the veteran failed to report for two VA examinations 
scheduled in April 2005.  

Where there is an original compensation claim or a claim for 
increase submitted by a veteran, but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized, and individuals for whom 
an examination has been scheduled are required to report for 
the examination.  38 C.F.R. § 3.326(a) (2005).  Provided that 
it is otherwise adequate for rating purposes, any hospital 
report or any examination report from any government or 
private institution may be accepted for rating a claim 
without further examination. 38 C.F.R. § 3.326(b).  Provided 
that it is otherwise adequate for rating purposes, a 
statement from a private physician may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.326(c).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

It appears that notification of the dates of these 
examinations was sent to the veteran's last known address of 
record, and the is no indication that the veteran is no 
longer at that address.  A Supplemental Statement of the Case 
(SSOC) was issued to that address in June 2005, and that SSOC 
has not since been returned as undeliverable.  In September 
2005, the veteran's accredited representative submitted a 
statement in support of the veteran's claim, and there was no 
mention of the veteran having changed his address.  

As the veteran has failed to attend a required VA 
examination, the Board concludes that the veteran's claim of 
entitlement to special monthly pension must be denied in 
accordance with 38 C.F.R. § 3.655(a) and (b).

In reaching this conclusion, the Board considered whether the 
benefit sought on appeal can be awarded without VA 
examination.  However, having reviewed the complete record, 
and for the reasons and bases set forth below, the Board 
further finds that, in the absence of such an examination, 
entitlement to the benefit sought on appeal cannot otherwise 
be established or confirmed.  38 C.F.R. § 3.655(a).

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a). 
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(b), 
(c).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment. "Bedridden" will be a proper basis for the 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The record reflects that the veteran filed his formal 
application for pension benefits in May 2002.  The only 
medical evidence associated with the claims folder since that 
time is a statement signed by his physician in June 2002.  In 
that statement, it was noted that the veteran had a history 
of hypertension, hyperlipidemia, and dementia.  It was also 
noted that he experienced memory problems.  The physician 
specifically indicated that each of these disabilities were 
"mild" in severity.  The physician also specifically noted 
that the veteran was not housebound, and not in need of the 
aid and attendance of another person to assist in performing 
the activities of daily living.

The veteran was specifically advised by the RO in the 
December 2004 letter of the need to submit or identify 
evidence showing that he had corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; that he lived in a nursing 
home due to mental or physical incapacity; or that he 
required the aid of another person in order to perform 
functions required in everyday living.  As noted above, the 
veteran did not subsequently submit or identify any such 
evidence.

In short, the only medical evidence currently associated with 
the claims folder is a statement from the veteran's treating 
physician, which indicates that he does not require the aid 
and attendance of another person, and that he does not 
otherwise meet the criteria for special monthly pension.

Therefore, in light of the medical evidence discussed above, 
the Board finds that the claim of entitlement to special 
monthly pension cannot be established or confirmed without a 
current VA examination.  

Having found that another VA examination is necessary, and 
that the veteran has failed to report for two scheduled VA 
examinations, the Board will turn to the question of whether 
the veteran has demonstrated good cause for his repeated 
failures to report for psychiatric examination.  38 C.F.R. 
§ 3.655(a), (b).

In this regard, the Board notes that the veteran has provided 
no explanation for his to report in April 2005, and he has 
never requested that VA reschedule the examination or provide 
him with another opportunity to report.  

The Board has considered the fact that, in January 2004, the 
veteran also failed to report for two examinations scheduled 
in regard to a pending claim of entitlement to service 
connection for bilateral hearing loss.  The veteran's wife 
subsequently submitted a statement indicating that the 
veteran had become secretive about his mail due to 
Alzheimer's, and that it was too late to ensure that he made 
his appointment once she had found his letter.  She requested 
that he be scheduled for another appointment, and that she 
would ensure he would make it.  However, even though the RO 
rescheduled the veteran for more VA examinations in regard to 
that claim, he also failed to report for those.  In addition, 
the veteran's wife contacted the VA Medical Center and 
indicated that his claim no longer wished to pursue his claim 
for service connection.  Because the veteran did not submit a 
signed withdrawal of that claim, the RO proceeded to 
adjudicate the claim in a March 2004 rating decision wherein 
it was denied.  The veteran did not subsequently express 
disagreement with that denial.

Since failing to report for the more recent scheduled VA 
examinations in April 2005, neither the veteran nor his wife 
have provided any explanation for his failure to report.  As 
noted, the SSOC issued in June 2005 specifically noted the 
veteran's failure to report.  However, neither the veteran 
nor his wife have since requested that he be provided another 
opportunity to report.

The Board has considered whether the fact that the veteran 
has dementia, by itself, could serve to establish good cause 
for his failure to report in April 2005.  However, as 
discussed in detail above, the only medical evidence 
currently of record is a statement from his treating 
physician indicating that his dementia is mild.  Although a 
proposal of incompetency was at one time issued by the RO, no 
subsequent finding of incompetency was made, and there is no 
medical evidence suggesting that the veteran is incompetent.  
As explained above, neither the veteran nor his wife have 
submitted an explanation for his failure to report in April 
2005, and neither responded to the June 2005 SSOC that noted 
his failure to report.  

The Board is certainly sympathetic to the fact that the 
veteran clearly suffers some mental impairment.  However, the 
Board notes that the statements offered by the veteran's wife 
as to his actions regarding mail were made in regard to his 
failure to report for the January 2004 VA examinations.  No 
specific explanation has ever been offered as to his failure 
to report for the VA examinations in April 2005.  Moreover, 
the record reflects that the veteran is currently represented 
by a Veterans Service Organization, which submitted a 
statement on his behalf in September 2005, and that 
organization has not provided an explanation for his failure 
to report, or requested another opportunity to do so.

In light of these facts, the Board finds that the veteran has 
not demonstrated good cause for his failure to report for VA 
examinations in April 2005.

In summary, the Board concludes that the veteran has failed 
to report for scheduled VA examination, which is necessary to 
establish entitlement to special monthly pension, and that he 
has failed to demonstrate good cause for his failure to 
report.  Therefore, the Board finds that the veteran's claim 
of entitlement to special monthly pension must be denied in 
accordance with 38 C.F.R. § 3.655(a) and (b).

III.  Additional Matter

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as these, in which a 
veteran's claim is being denied based on a failure to adhere 
to VA regulations rather than the Board considering the 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, the Board believes that any due process concerns 
have been satisfied.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, however, the RO did not explicitely deny the 
veteran's claim based on his failure to report for the 
scheduled VA examinations.  However, the Board believes that 
the RO did imply that the veteran's failure to report was the 
bases of the most recent denial in the June 2005 SSOC, when 
it noted that there was no medical evidence showing that he 
required aid and attendance, that he had failed to respond to 
requests for such evidence, and that he had failed to report 
for scheduled examinations in April 2005.  In the SSOC, the 
RO also set forth the provisions of 38 C.F.R. § 3.655.  In 
any event, as discussed above, since the veteran without good 
cause did not report for the scheduled examiniations and the 
evidence of record does not support a grant of the benefit 
sought, no prejudice results from a denial on this basis.  
Bernard, supra.

The veteran has been advised of the need to submit evidence 
showing that he is in need or aid or attendance, or to report 
for a VA examination.  Under these circumstances, the Board 
finds that the veteran has been accorded appropriate due 
process and that he is not prejudiced by the Board's denial 
based on his failure to report. 


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


